Case: 14-41192      Document: 00513435621         Page: 1    Date Filed: 03/23/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-41192
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          March 23, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

PEDRO MONTES-LOPEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 6:13-CR-118-1


Before REAVLEY, SMITH, and HAYNES, Circuit Judges.
PER CURIAM: *
       Pedro Montes-Lopez entered a conditional guilty plea to transporting an
undocumented alien and was sentenced to be imprisoned for the time served.
Montes-Lopez waived his right to appeal his conviction and sentence on any
ground other than the denial of his motion to suppress.
       Montes-Lopez argues that the district court erred in determining there
was reasonable suspicion to support his traffic stop. He was stopped for driving


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-41192     Document: 00513435621      Page: 2   Date Filed: 03/23/2016


                                  No. 14-41192

in the left lane 4.7 miles after a sign warning drivers that the left lane was for
passing only. (The parties concede that driving without passing in the left lane
violates Texas law only if the defendant passes a warning sign to that effect.)
      A stop is supported by reasonable suspicion when “the totality of the
circumstances” reflects “some minimal level of objective justification” for it that
is “based on specific and articulable facts” and not only a “mere hunch.” United
States v. Castillo, 804 F.3d 361, 364 (5th Cir. 2015) (internal quotation marks
and citation omitted), cert. denied, No. 15-8238, 2016 U.S. LEXIS 1881 (Mar.
21, 2016).   When reviewing whether a stop was supported by reasonable
suspicion, we “take care both to review findings of historical fact only for clear
error and to give due weight to inferences drawn from those facts by resident
judges and local law enforcement officers.” Id. at 364 (quoting Ornelas v.
United States, 517 U.S. 690, 699 (1996)).
      As Montes-Lopez has not shown a clear error in the district court’s
factual findings, which were based on the dashboard video, the officer’s
testimony, and its own observations, they are entitled to deference. Id. at 367.
The only relevant difference between this case and Castillo is the even shorter
distance between the warning sign and the location Montes-Lopez was first
observed travelling in the left lane. “The court’s conclusion that it was more
likely than not that [Montes-Lopez’s] car passed the sign takes into account
the totality of the circumstances and evaluates the Government’s justification
for specific, articulable facts.” Id. We are bound by the holding in Castillo.
Jacobs v. Nat’l Drug Intelligence Ctr., 548 F.3d 375, 378 (5th Cir. 2008) (one
panel of the Fifth Circuit cannot overrule another absent an intervening
change in the law). The judgment of the district court is AFFIRMED.




                                        2